EXHIBIT 10.4

 

LOGO [g332722g98n45.jpg]

 

Ventas Realty, Limited Partnership   

10350 Ormsby Park Place

Suite 300

Louisville, KY 40223

T 502.357-9000

F 502.357-9029

March 26, 2012

Kindred Healthcare, Inc.

Kindred Healthcare Operating, Inc.

680 South Fourth Street

Louisville, KY 40202-2612

 

  Re: Second Amended and Restated Master Lease Agreement No. 1 dated April 27,
2007, by and among Ventas Realty, Limited Partnership, a Delaware limited
partnership, as lessor, and Kindred Healthcare, Inc., a Delaware corporation,
and Kindred Healthcare Operating, Inc., a Delaware corporation, as tenant (as
heretofore amended or modified, the “Master Lease”)

Dear Ladies and Gentlemen:

Reference is made to the Master Lease. Capitalized terms that are used herein
and not otherwise defined shall have the same meanings herein as in the Master
Lease.

Pursuant to the Master Lease, since November 2011, Tenant has, among other
things, exercised its five-year renewal option for Renewal Group 1 under the
Master Lease, Lessor and Tenant have selected and appointed appraisers to act on
their behalf in connection with certain appraisals under Section 35 of the
Master Lease relating to such Renewal Group 1 and a Final Appraiser, Charles A.
Bissell of Integra Realty Resources DFW, LLP, has been selected to conduct the
aforesaid appraisals. By this letter, Lessor and Tenant hereby evidence their
agreement that, notwithstanding the foregoing actions and events, (a) Tenant’s
aforesaid exercise of its renewal option for such Renewal Group 1 is hereby
irrevocably revoked (and for the avoidance of doubt this letter constitutes
Tenant’s revocation notice pursuant to Section 19.5 of the Master Lease),
(b) Tenant shall have no further right to renew or extend the Expiration Date of
the Master Lease as it relates to the Leased Properties within such Renewal
Group 1, (c) the Master Lease shall expire as it relates to such Leased
Properties on April 30, 2013, and (d) subject to the terms and conditions of the
Master Lease, Lessor and Tenant shall mutually take such steps as are reasonably
necessary and appropriate to terminate such Final Appraiser’s engagement
relative to such Renewal Group 1.



--------------------------------------------------------------------------------

Kindred Healthcare, Inc.

Kindred Healthcare Operating, Inc.

March 26, 2012

Page 2

If you are in agreement with the foregoing matters, please execute and return to
the undersigned the enclosed copy of this letter.

 

Very truly yours,

VENTAS REALTY, LIMITED PARTNERSHIP,

a Delaware limited partnership

By:  

Ventas, Inc., a Delaware corporation,

its general partner

 

By:  

/s/ T. Richard Riney

 

T. Richard Riney

Executive Vice President,

Chief Administrative Officer

and General Counsel

 

AGREED AND ACCEPTED:

KINDRED HEALTHCARE, INC.,

a Delaware corporation

By:   /s/ Gregory C. Miller Name:   Gregory C. Miller Its:   Chief Development
Officer

 

KINDRED HEALTHCARE OPERATING, INC.,

a Delaware corporation

By:   /s/ Gregory C. Miller Name:   Gregory C. Miller Its:   Chief Development
Officer



--------------------------------------------------------------------------------

Kindred Healthcare, Inc.

Kindred Healthcare Operating, Inc.

March 26, 2012

Page 3

JOINDER

For the avoidance of doubt and although it is not required to do so, the
undersigned, as the joint and several Lessor with Ventas Realty, Limited
Partnership with respect to Facility 4619, hereby joins in this letter for the
purpose of evidencing its consent thereto, joinder therein and agreement to be
bound thereby.

 

VENTAS, INC., a Delaware corporation By:   /s/ T. Richard Riney  

T. Richard Riney, Executive Vice President, Chief Administrative Officer and

General Counsel